Citation Nr: 0428443	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  04-01 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection breast cancer (also 
considered as due to an undiagnosed illness and/or secondary 
to service-connected pituitary adenoma).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

W. Yates, Counsel

INTRODUCTION

The veteran served on active duty from September 1980 to 
September 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2001 RO decision that denied service 
connection for breast cancer, to include due to an 
undiagnosed illness and/or secondary to service-connected 
pituitary adenoma.

In May 2004, a Board videoconference hearing was held, and a 
copy of the transcript is of record.  In September 2004, the 
Board granted an advancement of the veteran's appeal on the 
Board's docket.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the if 
further action is required on her part.


REMAND

The veteran contends that service connection is warranted for 
breast cancer.  She claims that this condition began during 
her active duty service and is possibly due to an undiagnosed 
illness.  In the alternative, she alleges that this condition 
was caused or aggravated by her service-connected pituitary 
adenoma. 

After reviewing the veteran's claims folders, the Board 
concludes that additional development of evidence is 
warranted as part of the VA's duty to assist.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In particular, it appears 
additional pertinent medical treatment records should be 
requested, and a new VA etiological opinion obtained.

At the May 2004 videoconference, the veteran testified that 
she has received medical treatment for breast cancer from a 
variety of sources, including private and VA facilities.  She 
also testified that her private physicians have informed her 
that her breast cancer was caused or aggravated by her 
service-connected pituitary adenoma.  Finally, during the 
videoconference hearing, she indicated that she would attempt 
to obtain a medical opinion from her private physician 
regarding the etiology of her breast cancer and submit it 
within 60-days of the hearing.

In reviewing the claims folders, the Board notes the lack of 
any medical evidence during the first couple of years after 
the veteran's discharge from service.  Given her testimony, 
the Board believes additional treatment records are likely 
available for this period.  Accordingly, the RO should 
request that the veteran provide a complete outline of all of 
her post-service treatment for breast cancer and her service-
connected pituitary adenoma.  Thereafter, the RO should 
attempt to obtain any additional records.

In August 2004, following the videoconference hearing, the 
veteran submitted medical treatment records from W. Manson, 
M.D.  The authorization form on top of the records states, 
"See attached letter from Doctor."  Presumably, the letter 
from Dr. Manson contained an opinion regarding the etiology 
of her breast cancer.  However, a review of the submitted 
records fails to reveal any opinion letter regarding the 
etiology of the veteran's breast cancer.  Under these 
circumstances, the veteran should be given an additional 
chance to submit any medical opinions regarding the etiology 
of her breast cancer that she may possess.

A review of the veteran's claims files also reveals that the 
Social Security Administration (SSA) awarded the veteran 
disability benefits in August 2001.  The Board feels that the 
records used by the SSA in making its determination may be 
probative to the issue of entitlement to service connection 
for breast cancer.  Accordingly, the RO should make an 
attempt to obtain the medical records and diagnoses relied 
upon by SSA in making that determination.

The Board also notes that the RO scheduled the veteran for a 
VA examination in July 2001 to determine the etiology of her 
breast cancer.  This examination, however, was conducted 
prior to when a majority of the veteran's post-service 
records had been obtained.  Moreover, it appears additional 
treatment records in the years immediately following her 
discharge from the service will likely be located.  
Accordingly, the RO should schedule the veteran for another 
examination to determine the etiology of her breast cancer, 
status post mastectomy, based on the evidence of record.

Accordingly, the Board remands the case to the RO for the 
following action: 

1.  The RO should send the veteran 
written notice under the VCAA concerning 
the evidence and information necessary to 
substantiate her claim for service 
connection for breast cancer (also 
considered as due to an undiagnosed 
illness and/or secondary to service-
connected pituitary adenoma), including 
notice of what portion she is to provide 
and what portion the VA is to provide.  
38 U.S.C.A. §§ 5103A, 5107(a); 38 C.F.R. 
§§ 3.102, 3.159(c)(d).

2.  The RO should ask the veteran to 
identify all medical treatment providers 
who have treated her for breast cancer 
and for her service-connected pituitary 
adenoma since her discharge from the 
service in September 1995.  This list 
should include the veteran's oncologists 
(Dr. Pese and Dr. Patell) who performed 
the mastectomy, as described on page 10 
of the transcript.   The RO should then 
obtain copies of the identified medical 
records.  Regardless of her response, the 
RO should obtain her treatment records 
since September 1995 to November 1999 
from the VA medical center in Nashville, 
Tennessee.

3.  The veteran should be asked to submit 
copies of any medical opinions she may 
have which support her claim for service 
connection for breast cancer, including 
due to undiagnosed illness and/or 
secondary to her service-connected 
pituitary adenoma.

4.  The RO should secure all records 
which pertain to any award of benefits 
from the SSA that are pertinent to the 
appellant's claim for SSA disability 
benefits, as well as, the medical records 
relied upon concerning that claim.  The 
Board is particularly interested in any 
SSA determination as to the veteran's 
breast cancer and the medical records and 
diagnoses relied upon in making that 
determination. 

5.  Thereafter, the RO should have the 
veteran undergo the appropriate VA 
examination to determine the nature and 
etiology of the veteran's breast cancer.  
The claims folders should be provided to 
and reviewed by the examiner.  Based on 
examination findings, review of 
historical records, and medical 
principles, the examiner should provide a 
medical opinion, with adequate rationale, 
as to the date of onset and etiology of 
the veteran's breast cancer, including 
any relationship to the veteran's active 
duty service or her service-connected 
pituitary adenoma.  The examiner should 
specifically comment on whether it is at 
least as likely as not that the veteran's 
breast cancer was caused or aggravated by 
her service-connected pituitary adenoma 
or resulting from an undiagnosed illness.   

6.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for service connection for breast cancer, 
including due to undiagnosed illness 
and/or secondary to service-connected 
pituitary adenoma.  If the claim remains 
denied, the veteran and her representative 
should be provided with a supplemental 
statement of the case, and given an 
opportunity to respond, before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




